Citation Nr: 0109213	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-20 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for kidney stones.  

2.  Entitlement to an increased rating for panic disorder 
with anxiety, currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION 

The veteran had active military service from May 1981 to June 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied, as not well grounded, 
the veteran's claim of entitlement to service connection for 
kidney stones, and increased the rating for panic disorder 
with anxiety from 10 percent to 30 percent.  The veteran 
expressed disagreement with that decision, and in a rating 
decision dated in March 2000 service connection remained 
denied for kidney stones, but the psychiatric disability 
rating was increased to 50 percent.  

The Board notes that in December 1999 the RO received 
correspondence from the veteran in which he raised a claim of 
entitlement to service connection for ulcers.  It does not 
appear that the RO has addressed that claim.  Therefore, it 
is referred to the RO for action as maybe appropriate.  


REMAND

Regarding the veteran's claim of entitlement to service 
connection for kidney stones, he claimed in September 1998 
that they were caused by medication for his neurosis.  The 
claim was denied because there was no inservice treatment for 
kidney stones, nor was there medical evidence of a nexus 
between medication prescribed for a service-connected 
disability and kidney stones.  It does not appear the veteran 
has had a VA Compensation and Pension examination that 
addresses whether he has kidney stones.  The only evidence in 
support of his claim is his own testimony that he has kidney 
stones, and that he was told that his psychotropic medication 
could cause kidney problems.  He reported in the attachment 
to a VA Form 9 received by the RO in October 1999 that more 
documentation was available from Dr. Hall and Willis Knighton 
Pierremont in Shreveport, but it does not appear such 
documentation has been requested or obtained.

The veteran argued in a document submitted in August 2000 
that his panic disorder, anxiety and neurosis should be rated 
separately.  In written argument received by the RO on 
October 18, 2000, the veteran asserted that his panic 
syndrome should be rated 70 percent disabling, and that his 
generalized anxiety should be rated at 50 percent.  A rating 
decision mailed to the veteran on October 23, 2000, noted the 
veteran's request for three separate psychiatric ratings, and 
stated that it would be pyramiding to evaluate the panic 
disorder and anxiety disorder separately, but the veteran has 
not been provided a Supplemental Statement of the Case that 
contains the applicable regulation.  He also reported that he 
continued to receive treatment at the VAMC in Shreveport, 
Louisiana, and asked that those records be obtained.  
However, it does not appear that treatment records pertaining 
to the veteran have been requested from that facility.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that any other appropriate or 
necessary development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:


1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have recently 
treated him for his psychiatric disorder 
and kidney stones which are not currently 
associated with the claims file.  After 
securing any necessary releases, the RO 
should obtain these records. If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  The Board is particularly 
interested in obtaining the records from 
the individual who reportedly told the 
veteran that his psychotropic medications 
were likely the cause of his kidney 
problems.  All the records obtained 
should be made part of the claims folder.

2.  With the veteran's written 
authorization for the release of medical 
records, the RO should specifically 
obtain the complete clinical records 
pertaining to any treatment afforded to 
the veteran by Drs. Hall and Willis 
Knighton Pierremont.  All the clinical 
records obtained should be associated 
with the claims folder.  

3.  The RO should also obtain and 
associate with the claims folder all 
records pertaining to any treatment 
afforded to the veteran at the VA medical 
facility in Shreveport, Louisiana.  

4.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the nature and origin of any 
kidney pathology that he may have.  If 
any type of kidney disorder is present, 
the physician should specifically address 
the following questions:  (1) what is the 
current and proper diagnosis of the 
veteran's kidney disorder; (2) whether 
the medical evidence on file establishes 
the presence of the veteran's current 
kidney disorder during his military 
service; (3) if there is no medical 
evidence of a kidney disorder in service, 
the physician should clearly indicate so; 
and if a kidney disorder is present, (4) 
based on all the medical records and 
without resorting to speculation, the 
physician should indicate what is the 
approximate date of onset; and (5)  
whether it is as likely as not that the 
veteran's kidney pathology is the result 
of medication for the treatment of his 
service connected psychiatric disorder.  
If there is no medical possibility the 
physician should clearly and 
unequivocally indicate so.   The 
physician should provide a comprehensive 
report including complete rationale for 
all conclusions reached, particularly 
with respect to the opinion as to whether 
or not any current kidney condition is or 
is not medically related to the 
medications prescribed for the treatment 
of veteran's service-connected disorders.   
The medical report generated as a result 
of this request should thereafter be 
associated with the claims folder.  The 
claims folder must be made available to 
and reviewed by the physician in 
connection with the medical examination 
and opinion request.

5.  Upon completion of the above, and 
once any missing treatment records have 
been associated with the claims folder, 
if they reflect that the veteran has 
received considerable treatment for his 
psychiatric disorder since his last VA 
examination, the RO should then schedule 
the veteran for new psychiatric 
examination limited to determine the 
current severity of impairment resulting 
from his service-connected psychiatric 
disorder.  The examiner must be provided 
with the veteran's claims folder and he 
or she must review the veteran's medical 
history prior to conducting the 
examination.  This review must be 
documented in the examination report.  
All appropriate diagnostic testing deemed 
necessary to render clinically-supported 
diagnoses and assessments of 
functioning/employability should be 
administered.  In this regard, the 
veteran's psychiatric disorder should be 
evaluated for the specific purpose of 
assessing the relative degree of social 
and industrial impairment, in light of 
his recorded medical and vocational 
history.  Further, the specialist is 
requested to provide a Global Assessment 
of Functioning (GAF) score consistent 
with the criteria in the DSM-IV. The 
physician is also requested to identify 
the frequency and severity of all 
psychiatric symptoms, as well as to 
enumerate them as set out in the various 
categories contemplated by the applicable 
Diagnostic Codes.  If positive symptoms 
from more than one of the rating 
categories are identified, the physician 
is requested to identify the predominant 
symptoms based on consideration of the 
entire contemporary record and to provide 
an opinion as to the level of 
occupational and social impairment that 
most appropriately reflects the veteran's 
overall symptomatology and level of 
disability.  Particularly, an opinion 
addressing the relative degree of 
industrial impairment resulting from the 
psychiatric disorder should be provided.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due solely to 
the veteran's service-connected 
psychiatric disorder.  A comprehensive 
report containing complete rationale for 
all opinions expressed must be provided 
and associated with the claims folder.  
If the veteran fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

6.  The veteran must be given adequate 
notice of any requested examination, and 
he is hereby advised that pursuant to 
38 C.F.R. § 3.655 (2000), when a claimant 
without good cause fails to report for 
examination, the claim will be denied.  
If he fails to report for any requested 
examination, that fact should be 
documented in the claims folder and the 
RO should consider the provisions of 
38 C.F.R. § 3.655 (2000).  A copy of all 
notifications must also be associated 
with the claims folder. 

7. Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Specific attention is directed to the 
examination reports to ensure that they 
comply with the directives of this 
REMAND.  If any report is deficient in 
any manner, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (2000);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

8.  After completion of the above, the RO 
should adjudicate the issues on appeal 
with consideration given to all of the 
evidence of record, including all the 
additional medical evidence obtained 
pursuant to this remand. The RO should 
evaluate the veteran's entitlement to an 
increased evaluation under all the 
applicable laws, regulations and 
diagnostic criteria as amended. The RO 
should further consider carefully and 
with heighten mindfulness the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b).  
If the evidence is not in equipoise, the 
RO should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

9.  The RO should further consider 
whether the veteran's claim for an 
increased evaluation should be submitted 
to the Under Secretary for Benefits or 
the Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  

10.  Finally, the RO must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative, if any, should be 
provided a supplemental statement of the case (SSOC) that 
includes all applicable law and regulations, including 
38 C.F.R. § 4.14.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


